Citation Nr: 1042778	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the issue of entitlement to service connection for lumbosacral 
spine degenerative disc disease and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The reopened issue of entitlement to service connection for 
lumbosacral spine degenerative disc disease and degenerative 
joint disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  A December 1978 rating decision denied service connection for 
a low back disorder; the Veteran did not appeal that decision and 
it is now final.

2.  Evidence received since the December 1978 rating decision 
raises a reasonable possibility of substantiating the Veteran's 
claim of entitlement to service connection for a low back 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for a low back disorder is new and material, and the 
criteria for reopening the claim have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New regulations effective in the year 2000 enhanced VA's duty to 
notify claimants of information and evidence necessary to 
substantiate a claim, and redefined its duty to assist claimants 
in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2010).  Because the Veteran's claim is being reopened, no 
further discussion of VA's compliance with these duties to notify 
and to assist, in the context of the issue of whether new and 
material evidence has been submitted, is required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for a low back disorder in 
December 1978, and notified the Veteran of the decision that same 
month.  The rating decision was not appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter 
under consideration at that time was whether a back disability 
was currently diagnosed.  In order for the Veteran's claim to be 
reopened, evidence must have been presented or secured since the 
December 1978 rating decision which is relevant to, and probative 
of, this matter.

The evidence submitted subsequent to the December 1978 reveals 
that a private physician diagnosed low back pain with 
radiculopathy in February 2005, and that a VA examiner diagnosed 
chronic back sprain associated with bilateral positive leg 
raising tests at the April 2007 VA examination.  Thus, current 
diagnoses of a low back disability are now of record.  This 
evidence is both "new," as it was not previously considered by 
VA, and "material," as it goes to the reason for the prior 
denial.  It raises a reasonable possibility of substantiating the 
claim.  Accordingly, reopening the claim for service connection 
for a low back disorder is warranted.


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for lumbosacral spine 
degenerative disc disease and degenerative joint disease is 
reopened; to that extent only, the appeal is granted.


REMAND

A May 1972 service treatment record discusses the Veteran's 
recent right knee injury; the Veteran asserted in his May 2009 
substantive appeal that he also injured his back at that time.  
Further service treatment records show complaints of back pain in 
March 1972 and April 1972, and in August 1973, when lumbar strain 
was diagnosed.  However, at the Veteran's July 1978 service 
separation examination, he denied recurrent back pain, and no 
diagnosed back disorder was noted.  

In the postservice period, the Veteran reinjured his back on 
multiple occasions.  The record reflects that he reported 
injuring his back in 1985 when working for a private employer, 
from which he received a worker's compensation settlement; in 
October 1988, at which time lumbar strain was diagnosed; in April 
1998, when he received a lumbar spine injection; and in February 
2005, when the Veteran slipped on ice and fell on his left 
buttock, consequently experiencing low back pain and lower 
extremity radiculopathy.

In February 2005, the Veteran's private physician found that his 
current back symptomatology was secondary to the slip-and-fall on 
ice occurring earlier that month.  However, the record does not 
reflect that this private physician knew about the Veteran's 
inservice injury or his previous back injuries in 1985, 1988, and 
1998.  The April 2007 VA examiner, while diagnosing the Veteran 
with chronic back sprain associated with bilateral positive leg 
raising tests, provided no opinion at all as to the relationship 
between the Veteran's current back disability and his military 
service.  Thus, the record does not contain a fully informed 
medical opinion that considers the entirety of the Veteran's low 
back injury history.  A new VA examination is required to address 
the etiology of the Veteran's current back disability.

Accordingly, the issue of entitlement to service connection for 
lumbosacral spine degenerative disc disease and degenerative 
joint disease is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints 
examination to determine the etiology his 
currently diagnosed low back disability.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and postservice 
medical evidence of record, and the lay 
statements of record, whether it is at 
least as likely as not (i.e. 50 percent or 
greater probability) that any low back 
disability found is related to the 
Veteran's military service, specifically 
his inservice back injury and 
symptomatology, or some other cause.  The 
examiner must discuss the effects, if any, 
of the Veteran's post service, 
intercurrent back injuries have on his 
currently diagnosed back disability.  

A complete rationale must be provided for 
all opinions expressed.  If the examiner 
feels that the requested opinion cannot be 
rendered without resorting to speculation, 
the examiner should state whether the need 
to speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  If the Veteran does 
not report for the examination, obtain 
documentation showing that notice 
scheduling the examination was sent to the 
last known address of record, and indicate 
whether any notice that was sent was 
returned as undeliverable.

3.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


